Title: To James Madison from George Bernard and Others, [ca. October] 1809
From: Bernard, George
To: Madison, James


[ca. October 1809]
Your petitioners George Bernard, William Langhorne, Henry D. Ende, and William M. Allen beg leave to shew that the great inconveniencies experienced by the people of our Western Country in going to market, with the benefits & advantages that would result from improvement of roads & countries through which they pass, have led us to contemplate the establishment of a turnpike and Stage road on the way from the State of Tennessee to New Orleans; and to be informed thereon we have been to take a view of the Countries through which such road must pass, with the difficulties to be encountered in the attempt.
We find that a road crossing the Tennessee River about the Muscle Shoals and running the streightest course for Orleans would shorten the distance from Nashville in Tennessee to New Orleans to nearly two hundred miles less than the present road makes in its rout by Natchez, and are induced to think it may be cut on ground as good if not better than the present road to Natchez. We find the Indians approve the idea of improvements on the present road, but are cautious of giving further advantages out of their hands; they say travellers prefer calling on white men who occupy stands they have granted to the United States, and they will grant no more.
Many influential characters amongst them have settlements on the present road and are interested in its improvement, they are averse to granting another—yet we think it probable we might induce them to grant what is desired. We would offer them Instructors in Mechanisms and Literature of characters that might be relied on to answer the useful purposes required of them and meet the approbation of the Indians, or whatever we could find would answer their purposes and be interesting to the United States to encourage amongst them. We should wish to present them liberal advantages, for we are apprized that a great part of the works of such a ro[a]d being of a kind that might be easily damaged or destroyed, should such a plan ever be executed on terms dissatisfactory to them, they would avail themselves of such opportunity to incommode us. We should also endeavour to engage them to be watchful of and prompt to inform against and bring to justice offenders who might commit depredations on the works or against travellers, for we learn in their Countries that murders and robberies are committed and go unpunished. The Labour and expense of such a work must be great, and should be on the nearest road that can be had.
With such objects in view we humbly sollicit you to grant us authority to negociate with other authorities to whom we must have referrence, and to obtain of them what be necessary to our plan, and also for such encouragement as the objects merit
George BernardWilliam LanghorneHenry D. EndeWilliam M. Allen
